Exhibit 10.3

 

SECOND AMENDMENT TO FIFTH
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of July 15, 2019, is by and among (i) HECLA MINING
COMPANY, a Delaware corporation (the “Parent”), HECLA LIMITED, a Delaware
corporation, HECLA ALASKA LLC, a Delaware limited liability company, HECLA
GREENS CREEK MINING COMPANY, a Delaware corporation and HECLA JUNEAU MINING
COMPANY, a Delaware corporation (collectively, the “Borrowers”), (ii) each of
the other parties identified as “Other Loan Parties” on the signature pages
hereto, (iii) each of the banks and other financial institutions identified as
“Lenders” on the signature pages hereto (the “Lenders”), and (iv) THE BANK OF
NOVA SCOTIA, as the administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

W I T N E S E T H:

 

WHEREAS, pursuant to the Fifth Amended and Restated Credit Agreement, dated as
of July 16, 2018 (as amended by that First Amendment dated as of May 8, 2019,
and as further amended, supplemented, amended and restated or otherwise modified
prior to the date hereof, the “Existing Credit Agreement” and, as amended by
this Second Amendment, and as the same may be further amended, supplemented,
amended or restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Loan Parties party thereto, the Lenders
party thereto, and the Administrative Agent, the Lenders have made commitments
to extend certain credit facilities to the Borrowers.

 

WHEREAS, the parties hereto desire to further amend the Existing Credit
Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

 

PART I

DEFINITIONS

 

SUBPART 1.1      Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Second Amendment,
including its preamble and recitals, have the following meanings:

 

“Administrative Agent” is defined in the recitals.

 

“Aurizon” means Hecla Quebec Inc./Hecla Québec Inc., the corporation resulting
from the continuance under the Canada Business Corporations Act on
August 23, 2013 of the entity resulting from the amalgamation of Aurizon
Mines Ltd./Mines Aurizon Ltée and 0963708 B.C. Ltd. under the Business
Corporations Act (British Columbia) on June 1, 2013.

 

“Borrowers” is defined in the preamble.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

“Casa Berardi Regional” is defined on Exhibit B.

 

“Credit Agreement” is defined in the recitals.

 

“Excluded Assets” is defined on Exhibit A.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Initially Excluded Quebec Property” is defined on Exhibit B.

 

“Lenders” is defined in the preamble.

 

“Parent” is defined in the preamble.

 

“Second Amendment” is defined in the preamble.

 

“Second Amendment Effective Date” is defined in Subpart 4.1.

 

SUBPART 1.2      Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Second Amendment, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

 

PART II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

 

SUBPART 2.1      Amendments. Effective as of the Second Amendment Effective Date
(as defined below) the Existing Credit Agreement is hereby amended as follows:

 

(a)     Amendment to Section 1.1. Section 1.1 of the Existing Credit Agreement
is hereby amended as follows:

 

(i)      by adding the following defined terms therein in the appropriate
alphabetical order therein:

 

“Excluded Assets” means the assets and property of Aurizon described on Schedule
9.4.

 

“Revolver Increase Date” means, the date specified to the Administrative Agent
by the Borrower in a written notice as the “Revolver Increase Date,” provided
that such notice shall not be given prior to the earlier of either:

 

(i) the date the Administrative Agent receives from the Parent the Compliance
Certificate for the fiscal quarter ending September 30, 2020 demonstrating that
no Default or Event of Default shall be continuing on such date, and

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(ii) the date that the Administrative Agent has received financial statements
pursuant to Section 5.1 demonstrating that the Total Net Leverage Ratio for the
two most recently ended consecutive fiscal quarters shall have been less than or
equal to 4.00:1:00; provided that the first fiscal quarter that can be used for
computing the Total Net Leverage Ratio for this clause (ii) is the fiscal
quarter ending September 30, 2019.”

 

“Second Amendment” shall mean that certain Second Amendment to Fifth Amended and
Restated Credit Agreement dated July 15, 2019, by and among the Borrower, the
other Loan Parties party thereto, the Lenders and the Administrative Agent.

 

“Second Amendment Effective Date” shall mean the effectiveness date of the
Second Amendment.

 

(ii) by amending the definitions of “Aurizon”, “Commitment”, “Guarantor”,
“Material Processing Plant”, “Mining Rights”, and “Obligations” therein to read
as follows:

 

“Aurizon” means Hecla Quebec Inc./Hecla Québec Inc., the corporation resulting
from the continuance under the Canada Business Corporations Act on
August 23, 2013 of the entity resulting from the amalgamation of Aurizon
Mines Ltd./Mines Aurizon Ltée and 0963708 B.C. Ltd. under the Business
Corporations Act (British Columbia) on June 1, 2013.

 

“Casa Berardi Mine” means the 69 mining claims and 2 mining leases owned by
Aurizon as of the Second Amendment Effective Date that constitute or are
directly or indirectly related to the mine commonly known as the “Casa Berardi
Mine” located in the Abitibi region of the Province of Quebec, Canada that is
owned and operated by Aurizon and the immovable properties described in items 3
to 7 inclusive on Schedule 9.5.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate amount
of such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4. Effective as of the Effective Date, the initial
amount of each Lender’s Commitment is set forth on Part A of Schedule 2.1, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable; provided however, commencing with (a) the Second
Amendment Effective Date and prior to the Revolver Increase Date, the amount of
each Lender’s Commitment shall be as set forth on Part B of Schedule 2.1, and
(b) the Revolver Increase Date, the amount of each Lender’s Commitment shall be
as set forth on Part A of Schedule 2.1.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

“Guarantor” means (a) each Material Domestic Subsidiary, (b) Aurizon, and
(c) each other Subsidiary that becomes a party to the Guaranty after the
Effective Date.

 

“Initially Excluded Quebec Property” has the meaning given to it on Schedule
9.5.

 

“Material Processing Plant” means, collectively, each facility located at or
near the Greens Creek Mine, any Klondex Mine, the Casa Berardi Mine, the
Initially Excluded Quebec Property, and all real and personal property of Greens
Creek Group, the Klondex Group, or Aurizon owned, leased or otherwise used in
connection with the Mineral Processing Operations conducted by any of them at
such facilities, including all permits and other Approvals, any and all rail
lines, roads, easements and other real property rights of ingress and egress
related thereto.

 

“Mining Rights” means all interests in the surface of any lands, the Minerals in
(or that may be extracted from) any lands, all royalty agreements, entitlements,
water rights, patented mining claims, unpatented mining claims, millsite claims,
fee interests, mineral leases, mining leases, mining licenses,
profits-a-prendre, joint ventures and other leases, rights-of-way, easements,
inurements, licenses and other rights and interests used by or necessary to (x)
the Greens Creek Joint Venture to operate the Greens Creek Mine, (y) operate the
Klondex Mines, the Casa Berardi Mine or the Initially Excluded Quebec Property
or (z) the Parent and its Subsidiaries in the conduct of their present and
future mining of metals and minerals, including precious stones, and related
Mineral Processing Operations (as well as prospecting, exploration and
development efforts in connection therewith).

 

“Non-Recourse Debt” means Indebtedness of a Subsidiary:

 

(a)     except as provided in clauses (c) and (d), below, as to which neither
the Parent nor any other Loan Party (in the case of Section 6.2(x) only, Hecla
Limited) (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (ii) is directly
or indirectly liable as a guarantor or otherwise;

 

(b)     except as provided in clauses (c) and (d), as to which such Subsidiary
is a Person with respect to which neither the Parent nor any other Loan Party
(other in the case of Section 6.2(x) only, Hecla Limited) has any direct or
indirect obligation (i) to subscribe for additional Equity Interests or (ii) to
maintain or preserve such Subsidiary’s financial condition or to cause such
Subsidiary to achieve any specified levels of operating results;

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(c)     for purposes of Section 6.2(o) only, as to which no member of the Greens
Creek Group, the Klondex Group or Aurizon (i) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise; and

 

(d)     for purposes of Section 6.2(o) only, as to which no member of the Greens
Creek Group, the Klondex Group or Aurizon has any direct or indirect obligation
(i) to subscribe for additional Equity Interests or (ii) to maintain or preserve
such Subsidiary’s financial condition or to cause such Subsidiary to achieve any
specified levels of operating results.”

 

“Obligations” means each obligation (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Parent, the Borrowers or any other Loan
Party or any Subsidiary of any Loan Party arising under or in connection with
(w) a Loan Document, including the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 8.1.9, whether or not allowed in such proceeding)
on the Loans, (x) any doré or concentrate purchase agreement under which the
counterparty of such agreement is a Lender, the Administrative Agent or any
Affiliate of a Lender or the Administrative Agent, (y) any Lender Provided
Financial Services Product, and (z) any Lender Hedging Agreement; provided,
however, that, with respect to any Obligation arising under the foregoing
clauses (x), (y) and (z), upon any counterparty to such agreement ceasing to be
a Lender, the Administrative Agent or any Affiliate of a Lender or the
Administrative Agent, the obligation of the Parent, the Borrowers or any other
Loan Party or any Subsidiary of any Loan Party owing to such Person thereunder
and arising after such event shall not constitute an Obligation (provided
however that with respect to any transaction entered into by any Loan Party
under such agreement while a counterparty to such agreement was a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent,
such obligation shall remain a Secured Obligation); provided, further, however,
that the definition of ‘Obligations’ shall not create any guaranty by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Swap Obligations of the Parent, the Borrowers or any other Loan
Party (or any Subsidiary of any Loan Party, as the case may be) to the extent
and for any period that such guarantee or security of such Swap Obligations
would violate or be void or voidable under the Commodity Exchange Act; provided,
further, however, that the definition of “Obligations” shall not include any
obligation of any Loan Party to pay another Loan Party.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(ii) by amending the definition of “Immaterial Subsidiary” to add “, or
Aurizon,” immediately before the phrase “be an Immaterial Subsidiary” in the
last sentence therein.

 

(b)     Additional Amendment to Article I. Article I of the Existing Credit
Agreement is hereby amended by adding a new Section 1.8 therein to read as
follows:

 

“SECTION 1.8     Quebec Interpretation. For purposes of any assets, liabilities
or entities located in the Province of Quebec and for all other purposes
pursuant to which the interpretation or construction of this Agreement may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a)  “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property” and “Mining Rights” which are immovable real rights (or are
deemed to be immovable real rights) under the laws of the Province of Quebec
(c)  “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” , “reservation of ownership”, a resolutory clause; (f) all references to
filing, perfection, registering or recording under a Personal Property Security
Act shall include publication under the Civil Code of Quebec, (g) all references
to “perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” hypothec as against third parties,
(h) any “right of offset”, “right of setoff” or similar expression shall include
a “right of compensation”, (i) “goods” shall include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall include a “mandatary”, (k) “construction liens”
or “mechanics, materialmen, repairmen, construction contractors or other like
Liens” shall include “legal hypothecs” and “legal hypothecs in favour of Persons
having taken part in the construction or renovation of an immovable”, (l) “joint
and several” shall include “solidary”, (m) “gross negligence or wilful
misconduct” shall be deemed to be “intentional or gross fault”, (n) “beneficial
ownership” shall include “ownership on behalf of another as mandatary”,
(o) “easement” shall include “servitude”, (p) “priority” shall include “rank” or
“prior claim”, as applicable (q) “survey” shall include “certificate of location
and plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership” and “ownership” (including ownership under a right
of superficies), (t) “accounts” shall include “claims”, (u) “legal title” shall
include “holding title on behalf of an owner as mandatory or prête-nom”,
(v) “ground lease” shall include “emphyteusis” or a “lease with a right of
superficies, as applicable, (w) “leasehold interest” shall include a “valid
lease”, (x) “lease” shall include a “leasing contract” and (y) “guarantee” and
“guarantor” shall include “suretyship” and “surety”, respectively.”

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(c)     Amendment to Section 2.1. Section 2.1 of the Existing Credit Agreement
is hereby amended and restated as follows:

 

“Section 2.1     Commitments. Subject to the terms and conditions set forth
herein each Lender agrees to make Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment then in effect. Within the foregoing limit and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Loans. As of the Second Amendment Effective Date and until the Revolver Increase
Date, the aggregate Commitment amount shall be equal to $150,000,000.”

 

(d)     Amendment to Section 2.6(b). Section 2.6(b) of the Existing Credit
Agreement is hereby amended and restated as follows:

 

“(b)   The Borrowers may, at any time, reduce or terminate the Commitments or
may terminate or reduce the Commitments that would be available on the Revolver
Increase Date; provided, that each partial reduction of the Commitments and
Commitments that would be available on the Revolver Increase Date shall be in a
minimum aggregate amount of $1,000,000 or in an integral multiple of $500,000 in
excess thereof.”

 

(e)     Amendment to Section 2.9(a). Section 2.9(a) of the Existing Credit
Agreement is hereby amended by adding the following after the words, “the unused
Commitment”:

 

“(including on the amount of the Commitments that will not be available until
the occurrence of the Revolver Increase Date)”

 

(f)     Amendment to Section 3.30. Section 3.30 of the Existing Credit Agreement
is hereby amended and restated to read as follows:

 

“SECTION 3.30  Greens Creek, Klondex Group Operations and Casa Berardi Mine. The
Greens Creek Joint Venture Agreement is in full force and effect and no material
default has occurred and is continuing thereunder. No transfer of rights and
interests to the Secured Parties as a result of their exercise of rights and
remedies under the Loan Documents would prohibit or limit the Greens Creek Joint
Venture, the Klondex Group, or Aurizon or the operation of the Greens Creek
Mine, the Klondex Mines, the Casa Berardi Mine or the Initially Excluded Quebec
Property under Applicable Law or, except as disclosed in any Schedule hereto,
prevent the Parent or any Subsidiary thereof in the Greens Creek Joint Venture,
the Klondex Group, or Aurizon from obtaining, amending, revising, renewing, or
maintaining in good standing any Governmental Approvals necessary to conduct
operations at the Greens Creek Mine, the Klondex Mine, the Casa Berardi Mine or
the Initially Excluded Quebec Property; provided, however, that, it is hereby
acknowledged and agreed that the exercise of the Secured Parties’ rights and
remedies may require amendments to, or reissuance of, Governmental Approvals
necessary to operate the Greens Creek Mine, the Klondex Mine, the Casa Berardi
Mine or the Initially Excluded Quebec Property.”

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(g)     Amendment to Section 5.1(j). Section 5.1(j) of the Existing Credit
Agreement is hereby amended and restated to read as follows:

 

“(j)    promptly following receipt thereof by the Parent, (i) a copy of the
quarterly progress reports on the operations of the Greens Creek Joint Venture,
the Klondex Mines, the Casa Berardi Mine, and the Initially Excluded Quebec
Property and each other operating mine of the Parent and its Subsidiaries and
quarterly supplemental financial data with respect to the Greens Creek Joint
Venture, the Klondex Mines, the Casa Berardi Mine, and the Initially Excluded
Quebec Property and each other operating mine of the Parent and its
Subsidiaries, for the immediately preceding calendar quarter and (ii) a copy of
the unaudited balance sheet and the related statements of income and cash flow
of the Greens Creek Joint Venture for each Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year;”

 

(h)     Amendment to Section 5.3(a). Section 5.3(a) of the Existing Credit
Agreement is hereby amended to replace the following text therein “and the
Klondex Group with respect to the Klondex Mines” with “the Klondex Group with
respect to the Klondex Mines and Aurizon with respect to the Casa Berardi Mine
and the Initially Excluded Quebec Property”.

 

(i)      Amendment to Section 5.9(a)(i). Section 5.9(a)(i) of the Existing
Credit Agreement is hereby amended and restated to read as follows:

 

“(i) secured by first priority, perfected Liens (subject only to Permitted
Encumbrances) on substantially all of the property (real and otherwise), rights
and other assets of (A) the Greens Creek Group with respect to the Greens Creek
Mine and the Greens Creek Joint Venture, including a collateral assignment of
the Greens Creek Joint Venture Agreement, (B) the Klondex Group with respect to
the Klondex Mines, and (C) Aurizon with respect to the Casa Berardi Mine and on
the Initially Excluded Quebec Property, including Quebec deeds of movable and
immovable hypothec on the Casa Berardi Mine and the Initially Excluded Quebec
Property, but excluding a Lien on any of the Excluded Assets,”

 

(j)      Amendment to Section 5.9(a)(ii). Section 5.9(a)(ii) of the Existing
Credit Agreement is hereby amended to replace the following text therein “and,
the Klondex Group” with “the Klondex Group, and Aurizon”

 

(k)     Amendment to Section 5.9(a)(iii). Section 5.9(a)(iii) of the Existing
Credit Agreement is hereby amended to add the following text “(excluding
Aurizon)’ immediately after the words “Foreign Subsidiary” therein.

 

(l)      Amendment to Section 5.9(a)(iv)(B). Section 5.9(a)(iv)(B) of the
Existing Credit Agreement is hereby amended to delete the following text in the
parenthetical therein:

 

“, and (B) subject to the terms of Section 5.16, Aurizon”

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(m)    Amendment to Section 5.9(b). Section 5.9(b) of the Existing Credit
Agreement is hereby amended to replace the following text therein “the Greens
Creek Group or any other Loan Party adjacent to, near or relating to the Greens
Creek Mine, or after the Klondex Acquisition Date with respect to Klondex Group
or any other Loan Party adjacent to, near or relation to the Klondex Mines” with
“the Greens Creek Group or any other Loan Party adjacent to, near or relating to
the Greens Creek Mine, after the Klondex Acquisition Date with respect to
Klondex Group or any other Loan Party adjacent to, near or relation to the
Klondex Mines, or Aurizon or any other Loan Party adjacent to, near or relating
to the Casa Berardi Mine or the Initially Excluded Quebec Property”.

 

(n)     Amendment to Section 5.16. Section 5.16 of the Existing Credit Agreement
is hereby amended and restated to read as follows:

 

“SECTION 5.16     [Reserved.]”

 

(o)     Amendment to Section 6.1(b). Section 6.1(b) of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(b)     Total Net Leverage Ratio. The Loan Parties shall not permit

 

(i) commencing with the Second Amendment Effective Date and prior to the
Revolver Increase Date, the Total Net Leverage Ratio:

 

(A)     as of the last day of the Fiscal Quarter ended March 31, 2019, and
calculated for the period of four consecutive Fiscal Quarters ended on such
date, to be greater than 4.50:1.00; and

 

(B)     as of the last day of any Fiscal Quarter ending on or after
June 30, 2019 but on or prior to September 30, 2019, and calculated for the
period of four consecutive Fiscal Quarters ending on such date, to be greater
than 6.50:1.00; and

 

(C)     as of the last day of the Fiscal Quarter ending December 31, 2019, and
calculated for the period of four consecutive Fiscal Quarters ending on such
date, to be greater than 6.00:1.00; and

 

(D)     as of the last day of the Fiscal Quarter ending March 31, 2020, and
calculated for the period of four consecutive Fiscal Quarters ending on such
date, to be greater than 5.50:1.00; and

 

(E)     as of the last day of the Fiscal Quarter ending June 30, 2020, and
calculated for the period of four consecutive Fiscal Quarters ending on such
date, to be greater than 5.00:1.00; and

 

(F)     as of the last day of any Fiscal Quarter ending September 30, 2020 and
thereafter, and calculated for the period of four consecutive Fiscal Quarters
ending on such date, to be greater than 4.00:1.00.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(ii) commencing with the Revolver Increase Date, the Total Net Leverage Ratio as
of the last day of any Fiscal Quarter ending thereafter, and calculated for the
period of four consecutive Fiscal Quarters ending on such date, to be greater
than 4.00:1.00.”

 

(p)     Amendment to Section 6.2. Section 6.2 of the Existing Credit Agreement
is hereby amended by deleting the text “if Aurizon creates, incurs, assumes or
permits to exist any Indebtedness, it must meet the requirements of this Section
6.2 and Section 5.16(b),” in clause (ii) in the proviso at the end thereof and
replacing it with “Reserved”.

 

(q)     Amendment to Section 6.2(e). Section 6.2(e) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(e)     (i)     Prior to the Revolver Increase Date, Indebtedness of the Parent
and any of its Subsidiaries incurred in respect of Capital Lease Obligations and
Refinancings thereof; provided that the aggregate principal amount of
Indebtedness permitted by this clause (e)(i) shall not exceed $35,000,000 at any
time outstanding; and

 

(ii)     Commencing with the Revolver Increase Date, Indebtedness of the Parent
and any of its Subsidiaries incurred to finance the acquisition, construction or
improvement of any fixed or capital assets of such Person, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Refinancings; provided that (i) such Indebtedness
is incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e)(ii) shall not exceed $75,000,000 at
any time outstanding;”

 

(r)     Amendment to Section 6.2(f)(iii). Section 6.2(f)(iii) of the Existing
Credit Agreement is amended to replace the following text therein “the Lucky
Friday Mine and the Klondex Mines” with “the Lucky Friday Mine, the Klondex
Mines, and the Casa Berardi Mine and the Initially Excluded Quebec Property”.

 

(s)     Amendment to Section 6.2(k). Section 6.2(k) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(k)   Commencing with the Revolver Increase Date, Non-Recourse Debt of any
Subsidiary (including any Subsidiary acquired pursuant to a Permitted
Acquisition) of the Parent that is not a Borrower or a Subsidiary Guarantor, not
to exceed $50,000,000 in the aggregate for all such Subsidiaries, less
Indebtedness outstanding under Section 6.2(x), provided such Subsidiary has no
Indebtedness other than Non-Recourse Debt;”.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(t)     Amendment to Section 6.2(o). Section 6.2(o) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(o)     unsecured Indebtedness of the Parent or any Subsidiary (other than any
Subsidiary that is a Loan Party, any other Borrower or Hecla Admiralty) in a
maximum aggregate principal amount not to exceed $50,000,000; provided that (i)
the Administrative Agent shall have received prior to the incurrence thereof a
Compliance Certificate for the period of four full Fiscal Quarters immediately
preceding such incurrence (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements and
Compliance Certificates delivered pursuant to Section 5.1) giving pro forma
effect to such incurrence and evidencing compliance with the covenants set forth
in Section 6.1, and (ii) any such Indebtedness (together with any Guarantees
thereof by a Parent or any Subsidiary) (A) shall be Non-Recourse Debt to any of
the Greens Creek Group, the Klondex Group, Aurizon or any assets or property of
any of the Greens Creek Group, the Klondex Group or Aurizon, (B) shall not be
subject to financial covenants that are more restrictive on any Loan Party than
the financial covenants contained herein, (C) does not have a scheduled final
maturity prior to the Maturity Date and (D) does not have any scheduled
amortization prior to the Maturity Date, and (E) is not redeemable, in whole or
in part at the option of the holder thereof prior to the Maturity Date.”

 

(u)     Amendment to Section 6.5. Section 6.5 of the Existing Credit Agreement
is hereby amended to amend and restate the proviso at the end therein to read as
follows:

 

“provided, that neither the Parent nor any Subsidiary may Dispose of its
interests in (x) the Greens Creek Joint Venture Agreement, (y) the assets of any
of the Greens Creek Joint Venture, the Greens Creek Mine, the Lucky Friday Mine,
the Casa Berardi Mine, the Initially Excluded Quebec Property or upon and after
the Klondex Acquisition Date, the Klondex Mines (including its rights to receive
income, distributions, products or proceeds therefrom), except with respect to
inventory (which, for the avoidance of doubt, shall not include metals streaming
arrangements) and obsolete, damaged, immaterial, worn out or surplus property
Disposed of, in each case, in the ordinary course of business or (z) any member
of the Greens Creek Group, Hecla Limited, upon and after the Klondex Acquisition
Date, any member of the Klondex Group or Aurizon.”

 

(v)     Amendment to Section 6.8. Section 6.8 of the Existing Credit Agreement
is hereby amended by adding the following proviso at the end thereof to read as
follows:

 

“Notwithstanding anything to the contrary in this Section 6.8, upon the Second
Amendment Effective Date and until the Revolver Increase Date, the only
Restricted Payments that shall be permitted under this Section 6.8, are
Restricted Payments made with shares of common stock of the Parent, dividends on
the Parent’s Series B Preferred Stock, or dividends already contemplated or
declared pursuant to the terms of the Parent’s Series B Preferred Stock purchase
agreements or other equity plans.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(w)    Amendment to Section 6.15. Section 6.15 of the Existing Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“SECTION 6.15. Use of Proceeds. The Borrowers will not request any Loan or
Letter of Credit, and the Parent shall not use, and shall take all reasonable
steps to procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, at the time of such funding (a) to be held by the Borrowers and used
for purposes other than in the ordinary course of business, (b) to refinance,
refund or replace any of the Senior Notes Indebtedness without the prior written
consent of the Administrative Agent and each Lender, (c) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (d) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (e) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.”

 

(x)     Amendment to Section 6.17. Section 6.17 of the Existing Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“SECTION 6.17     Sale and Leaseback The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person to the extent the
Dispositions related to any such transaction exceed (individually, in the
aggregate or when aggregated with all Dispositions described in Section 6.5(g))
$10,000,000 per year; provided, however, that, neither the Parent nor any
Subsidiary may engage in any sale and leaseback transaction involving its
interests in (x) the Greens Creek Joint Venture Agreement, (y) the assets of any
of the Greens Creek Joint Venture, the Greens Creek Mine, the Klondex Mines, the
Casa Berardi Mine or the Initially Excluded Quebec Property (including its
rights to receive income, distributions, products or proceeds therefrom) except
with respect to inventory and obsolete, damaged, immaterial, worn out or surplus
property transferred in the ordinary course of business, and except as provided
in the next succeeding sentence, or (z) any member of the Greens Creek Group,
the Klondex Group or Aurizon. Notwithstanding any of the foregoing, any member
of the Greens Creek Group, the Klondex Group (excluding the Klondex Mines), or
Aurizon may purchase an asset that it sells and leases back after such sale so
long as such sale and leaseback occurs within 90 days from the date of purchase
and the lease is permitted under Section 6.2(e).”

 

(y)     Amendment to Section 7.1(u). Section 7.1(u) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

“(u)   operation of the principal operating properties of the Greens Creek Mine,
the Lucky Friday Mine, any Klondex Mine, the Casa Berardi Mine or the Initially
Excluded Quebec Property shall be abandoned or terminated; or”

 

(z)     Amendment to Section 8.1. Section 8.1 of the Existing Credit Agreement
is hereby amended and restated to read as follows:

 

“SECTION 8.1     Appointment and Authority; Quebec Security.

 

(i)     Appointment and Authority. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints Scotiabank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and the Issuing Banks, and neither the
Parent nor any other Loan Party shall have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligation arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(ii)    Quebec Security. For the purposes of the grant of security under the
laws of the Province of Quebec which may now or in the future be required to be
provided by any Loan Party, the Administrative Agent is hereby irrevocably
authorized and appointed by each Lender to act as hypothecary representative
(within the meaning of Article 2692 of the Civil Code of Quebec) for all present
and future Lenders (in such capacity, the “Hypothecary Representative”) in order
to hold any hypothec granted under the laws of the Province of Quebec and to
exercise such rights and duties as are conferred upon the Hypothecary
Representative under the relevant deed of hypothec and Applicable Law (with the
power to delegate any such rights or duties). The execution prior to the date
hereof by the Administrative Agent in its capacity as the Hypothecary
Representative of any deed of hypothec or other security documents made pursuant
to the laws of the Province of Quebec, is hereby ratified and confirmed. Any
Person who becomes a Lender or successor Administrative Agent shall be deemed to
have consented to and ratified the foregoing appointment of the Administrative
Agent as the Hypothecary Representative on behalf of each Lender, including such
Person and any Affiliate of such Person designated above as a Lender. For
greater certainty, the Administrative Agent, acting as the Hypothecary
Representative, shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Administrative Agent
in this Agreement, which shall apply mutatis mutandis. In the event of the
resignation of the Administrative Agent (which shall include its resignation as
the Hypothecary Representative) and appointment of a successor Administrative
Agent, such successor Administrative Agent shall also act as the Hypothecary
Representative, as contemplated above.”

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(aa)   Amendment to Schedule 1.1. Schedule 1.1 of the Existing Credit Agreement
is hereby amended and restated in its entirety with Annex A attached hereto.

 

(bb)   Amendment to Schedule 2.1. Schedule 2.1 of the Existing Credit Agreement
is hereby amended and restated in its entirety with Annex B attached hereto.

 

(cc)   Additional Amendment to Schedules. (i) A new Schedule 9.4 is hereby added
to the Credit Agreement in the form attached hereto as Exhibit A, and a new
Schedule 9.5 is hereby added to the Credit Agreement in the form attached hereto
as Exhibit B.

 

PART III

AFFIRMATION AND CONSENT

 

SUBPART 3.1      Affirmation and Consent. Each of the Loan Parties confirms that
it has received a copy of this Second Amendment and restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party, effective as of the date
hereof, after giving effect to this Second Amendment.

 

PART IV

CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1       Amendment Effective Date. This Second Amendment shall be and
become effective as of the date (the “Second Amendment Effective Date”) when the
last of all of the conditions set forth in this Part IV shall have been
satisfied.

 

SUBPART 4.2      Execution of Counterparts of Second Amendment. The
Administrative Agent shall have received counterparts satisfactory to the
Administrative Agent of this Second Amendment, which collectively shall have
been duly executed on behalf of each Borrower, each of the other Loan Parties,
each Lender and the Administrative Agent.

 

SUBPART 4.3     Representations and Warranties. The representations and
warranties contained in Subpart 5.4 shall be true and correct in all material
respects (and, to the extent any of such representations and warranties are
qualified by materiality in their own right, such representations and warranties
shall be true and correct in all respects) on and as of the Second Amendment
Effective Date.

 

SUBPART 4.4      Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to that certain Fee Letter dated as of the
date hereof by and among the Borrowers, the Administrative Agent and the
Lenders, and pursuant to Section 9.3 of the Credit Agreement, if then invoiced,
or any other Loan Document.

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

PART V

POST CLOSING COVENANTS

 

SUBPART 5.1      Post Closing Covenants.

 

(a) No later than twenty-one (21) Business Days after the Second Amendment
Effective Date (or such longer period of time that is agreed to by the
Administrative Agent and the Lenders), the Administrative Agent shall have
received:

 

(i) a Pledge Agreement, or a supplement thereto, from the Parent pledging,
together with all certificates evidencing the equity interest in Aurizon and
related blank stock powers from the Parent;

 

(ii) a Pledge Agreement of Aurizon pledging any equity interest it owns in any
subsidiary that could be deemed a “Material Subsidiary” pursuant to the terms
and conditions of the Credit Agreement together with all certificated pledged
equity and related blank stock powers for any such entity; for the avoidance of
doubt, Aurizon shall not be required to pledge its equity interest in any Person
that is not a Subsidiary;

 

(iii) a Security Agreement from Aurizon granting the Administrative Agent a
security interest in all of its personal property, other than Excluded Assets;

 

(iv) a first priority (subject only to Permitted Encumbrances) deed of movable
and immovable hypothec (the “Deed of Hypothec”)  from Aurizon granting the
Hypothecary Representative a movable hypothec without delivery and immovable
hypothec in the amount of Cdn$550,000,000 on all of its present and future
movable and immovable property, corporeal and incorporeal, of every nature and
kind and wherever situated, save in respect of (a) Excluded Assets and (b) the
Initially Excluded Quebec Property (as defined on Exhibit B). Said Deed of
Hypothec will include an undertaking by Aurizon to perform all work necessary in
respect of the Initially Excluded Quebec Property  for it to grant a
supplemental deed of hypothec in the amount of Cdn$550,000,000 over the
Initially Excluded Quebec Property pursuant to Section 5.1(b)(i) below, to
provide the elements required by Sections 5.1(b), below and, if required by the
Administrative Agent and so long as such title defects materially and adversely
affects title of Aurizon or materially and adversely affects the operation or
exploration works of the Casa Berardi Mine or the Casa Berardi Regional (as
defined in Exhibit B), in the Administrative Agent’s discretion, that are
curable, and may be corrected by taking commercially reasonable actions, or that
may be covered by title insurance policies, to correct any title defects
disclosed by the title opinions referred to in Section 5.1(a)(ix) or in Section
5.1(b)(ii) below (or that are otherwise disclosed from the title work done in
connection with the Deed of Hypothec) or to use its commercially reasonable
efforts to provide the Administrative Agent with title insurance policies
reasonably satisfactory to the Administrative Agent covering such title defects;
further, Aurizon will use its commercially reasonable efforts to provide a
listing to the Administrative Agent specifically describing each of the Excluded
Assets in the Deed of Hypothec by referring to the respective registration
number at the Public Register of Real and Immovable Mining Rights in Québec or
at the Land Register;

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(v) a Guaranty from Aurizon to the Administrative Agent guaranteeing repayment
of the Obligations;

 

(vi) certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date and post-registration listing all effective financing statements, lien
notices or comparable documents that names the Parent as debtor and that are
filed in Delaware and comparable searches under the BC PPSA and under the Quebec
Register of Personal and Movable Real Rights that name Aurizon as debtor as well
as at the Public Register of Real and Immovable Mining Rights in Québec (held by
GESTIM Plus), the land register of the appropriate land registry division(s),
the Register of real rights of State Resource Development and the Register of
Public Service Networks and Immovables situated in Territory without a Cadastral
Survey;

 

(vii) UCC financing statements in appropriate form for filing under the UCC for
the Parent with respect to its respective Pledge Agreement and equity interest
in Aurizon, financing statements in appropriate form for filing under the BC
PPSA for Aurizon with respect to its Security Agreement and a certified
statement in appropriate form for filing under the Quebec Register of Personal
and Movable Real Rights for Aurizon with respect to its Deed of Movable Hypothec
as well as at the Public Register of Real and Immovable Mining Rights in Québec
(held by GESTIM Plus), the land register of the appropriate land registry
division(s), the Register of real rights of State Resource Development and the
Register of Public Service Networks and Immovables situated in Territory without
a Cadastral Survey;

 

(viii) a duly authorized and executed certificate of a Responsible Officer of
Parent and Aurizon, certifying (A) that attached thereto is a true and complete
copy of each organizational document of such party, as applicable, certified, in
the case of the Parent, as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by such party, as applicable, authorizing the
execution, delivery and performance of the Loan Documents to which such party is
a party and that such resolutions have not been modified, rescinded or amended
and are in full force and effect and (C) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection with this Agreement; and (D) a certificate as to the
good standing of the Parent, as of a recent date, from the applicable Secretary
of State of Delaware, a certificate of compliance of Aurizon, as of a recent
date, from the Director, Innovation, Science and Economic Development Canada, a
“Certificat d’attestation” for Aurizon, as of a recent date, from the
“Registraire des entreprises (Québec)” and a certificate of good standing for
Aurizon, as of a recent date, issued by the British Columbia Registrar of
Companies, (E) any supplementation required for Schedules 3.5, 3.6, 3.7, 3.13,
3.18, 3.27, 3.28, 4.1, 6.2 and 6.3 to the Credit Agreement, in each case subject
to Required Lender consent, after giving effect to Aurizon becoming a Loan Party
under the Credit Agreement and the consummation of the transactions reflected in
this Section 5.1, and (F) a favorable written opinion addressed to the
Administrative Agent and the Lenders of Sheppard, Mullin, Richter and Hampton,
LLP, U.S. counsel for the Parent and Cassels Brock & Blackwell, LLP and
Lavery, de Billy, L.L.P., Canadian counsel for Aurizon, in form and substance,
reasonably satisfactory to the Administrative Agent and its legal counsel;

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(ix) title insurance policies and/or title opinions, title reports or legal
opinions issued by counsel to Aurizon, in each case in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel,
relative to the immovable properties and Mining Rights charged by the Deed of
Hypothec, and specifically described therein, evidencing that the interests
created by such Deed of Hypothec thereon constitute valid first Liens thereon
free and clear of all title defects and encumbrances other than Permitted
Encumbrances or title defects or encumbrances permitted under the Credit
Agreement or approved by the Administrative Agent;

 

(x) use its commercially reasonable efforts to provide evidence of the
registration of Aurizon’s title of acquisition against the immovable properties
and Mining Rights charged by the Deed of Hypothec and specifically described
therein, and of correction of title defects, if any, as required pursuant to
Section 5.1(a)(iv) affecting the immovable properties and Mining Rights charged
by the Deed of Hypothec and specifically described therein, or to provide the
Administrative Agent with title insurance policies reasonably satisfactory to
the Administrative Agent covering same;

 

(xii) true and correct copies, certified by the Parent, of any Consents or
Governmental Approvals required to encumber the Casa Berardi Mine (other than
the Initially Excluded Quebec Property); and

 

(xiii)     such other approvals, opinions or documents as the Administrative
Agent may require to give full effect to this Section 5.1(a), acting reasonably,
in form and substance satisfactory to the Administrative Agent and its legal
counsel, acting reasonably.

 

(b)     No later than forty-five (45) Business Days after the Second Amendment
Effective Date (or such longer period of time that is agreed to by the
Administrative Agent and the Lenders), the Administrative Agent shall have
received:

 

(i) a first priority (subject only to Permitted Encumbrances) supplemental  deed
of immovable hypothec in the amount of Cdn$550,000,000 over the Initially
Excluded Quebec Property (the “Supplemental Deed of Hypothec” and, together with
the Deed of Hypothec, collectively, the “Hypothec”), in favor of the 
Hypothecary Representative, for the benefit of the holders of Secured
Obligations, and, if required by the Administrative Agent and so long as such
title defects materially and adversely affects title of Aurizon or materially
and adversely affects the operation or exploration works of the Casa Berardi
Mine or the Casa Berardi Regional, in the Administrative Agent’s discretion,
that are curable, and may be corrected by taking commercially reasonable
actions, or that may be covered by title insurance policies, to correct any
title defects disclosed by the title opinions referred to in Section 5.1(b)(ii)
below (or that are otherwise disclosed from the title work done in connection
with the Supplemental Deed of Hypothec) or to use its commercially reasonable
efforts to provide the Administrative Agent withe title insurance policies
reasonably satisfactory to the Administrative Agent covering such title defects;

 

(ii) title insurance policies and/or title opinions, title reports or legal
opinions issued by counsel to Aurizon, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel,
relative to the Initially Excluded Quebec Property purported to be covered by
the Supplemental Deed of Hypothec, evidencing that the interests created by such
Supplemental Deed of Hypothec and the Hypothec thereon constitute valid first
Liens thereon free and clear of all title defects and encumbrances other than
Permitted Encumbrances or title defects or encumbrances permitted under the
Credit Agreement or approved by the Administrative Agent;

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

(iii) searches or equivalent reports, each of a recent date and
post-registration, at the Public Register of Real and Immovable Mining Rights in
Québec (held by GESTIM Plus), the land register of the appropriate land registry
division(s), the Register of real rights of State Resource Development and the
Register of Public Service Networks and Immovables situated in Territory without
a Cadastral Survey;

 

(iv) use its commercially reasonable efforts to provide evidence of the
registration of Aurizon’s title of acquisition against the immovable properties
and Mining Rights charged by the Supplemental Deed of Hypothec and specifically
described therein and of correction of title defects, if any, as required
pursuant to Section 5.1(b)(i) affecting the immovable properties and Mining
Rights charged by the Supplemental Deed of Hypothec and specifically described
therein, or to provide the Administrative Agent with title insurance policies
reasonably satisfactory to the Administrative Agent covering same;

 

(v) true and correct copies, certified by the Parent, of any Consents or
Governmental Approvals required to encumber the Initially Excluded Quebec
Property; and

 

(vi)     such other approvals, opinions or documents as the Administrative Agent
may require to give full effect to this Section 5.1(b), acting reasonably, in
form and substance satisfactory to the Administrative Agent and its legal
counsel, acting reasonably.

 

 

 

PART VI

MISCELLANEOUS

 

SUBPART 6.1       Cross-References. References in this Second Amendment to any
Part or Subpart are, unless otherwise specified, to such Part or Subpart of this
Second Amendment.

 

SUBPART 6.2      Instrument Pursuant to Existing Credit Agreement. This Second
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

SUBPART 6.3       References in Other Loan Documents. At such time as this
Second Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Second Amendment.

 

SUBPART 6.4       Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants that (a) it has the requisite power and
authority to execute, deliver and perform this Second Amendment, (b) it is duly
authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this Second Amendment, (c) the representations and
warranties contained in Article III of the Credit Agreement and applicable to
such Loan Party are true and correct in all material respects (and, to the
extent any of such representations and warranties are qualified by materiality
in their own right, such representations and warranties shall be true and
correct in all respects) on and as of the date hereof as though made on and as
of such date (except for those which expressly relate to an earlier date) and
(d) no Default or Event of Default exists under the Credit Agreement on and as
of the date hereof after giving effect to the amendments contained herein. Each
Loan Party further represents and warrants that none of the “Excluded Assets” is
directly or indirectly related to the Casa Berardi Mine or the Casa Berardi
Regional or has a role in the operation of the Casa Berardi Mine or the
exploration works conducted on the Casa Berardi Regional (except for the last
two mining leases referred to on Exhibit A which are not assignable).

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

SUBPART 6.5       Counterparts. This Second Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this Second Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.

 

SUBPART 6.6      Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Existing Credit Agreement or
any of the Loan Documents.

 

SUBPART 6.7       Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 6.8       Successors and Assigns. This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

* * * * *

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

Each of the parties hereto has caused a counterpart of this Second Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWERS:

HECLA ALASKA LLC,

a Delaware limited liability company

 

By: Hecla Mining Company,
        its Managing Member


By:______________________________

Name:

Title:

 

HECLA GREENS CREEK MINING

COMPANY, a Delaware corporation



By:______________________________

Name:
Title:

 

HECLA JUNEAU MINING COMPANY,

a Delaware corporation


By:______________________________

Name:
Title:

 

HECLA LIMITED,

a Delaware corporation


By:______________________________

Name:
Title:

 

HECLA MINING COMPANY,

a Delaware corporation

 

By:______________________________

Name:

Title:

 

                    

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

OTHER LOAN PARTIES:

 

 

BURKE TRADING INC., 

a Delaware corporation

 


By:______________________________

Name:
Title:

 

HECLA ADMIRALTY COMPANY,

a Delaware corporation


By:______________________________

Name:
Title:

 

Silver Hunter Mining Company,
a Delaware corporation


By:______________________________

Name:
Title:

 

RIO GRANDE SILVER, INC.,
a Delaware corporation


By:______________________________

Name:
Title:

 

HECLA SILVER VALLEY, INC.,
a Delaware corporation


By:______________________________

Name:
Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

HECLA MC SUBSIDIARY, LLC,

a Delaware limited liability company



By:______________________________

     Name:

     Title:

 

HECLA MONTANA, INC.,

a Delaware corporation



By:______________________________

     Name:

     Title:

 

REVETT SILVER COMPANY,

a Montana corporation

 


By:______________________________

     Name:

     Title:

 

TROY MINE INC.,

a Montana corporation

 


By:______________________________

     Name:

     Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

RC RESOURCES, INC.,

a Montana corporation



By:______________________________

     Name:

     Title:

 

REVETT EXPLORATION, INC.,

a Montana corporation



By:______________________________

     Name:

     Title:

 

REVETT HOLDINGS, INC.,

a Montana corporation



By:______________________________

     Name:

     Title:

 

MINES MANAGEMENT, INC.,

an Idaho corporation



By:______________________________

     Name:

     Title:

 

NEWHI, INC.,

a Washington corporation



By:______________________________

     Name:

     Title:

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

MONTANORE MINERALS CORP.,

a Delaware corporation



By:______________________________  

     Name:

     Title:

 

KLONDEX HOLDINGS (usa) iNC., a Nevada

corporation

 

 

By:______________________________

Name:

Title:

 

klondex gold & silver mining

coMPANY, a Nevada corporation

 

 

By:______________________________

Name:

Title:

 

KLONDEX MIDAS holdings limited, , a

Nevada corporation

 

 

By:______________________________

Name:

Title:

 

klondex midas operations inc.,
a Nevada corporation

 

 

By:______________________________

Name:

Title:

 

klondex aurora mine inc.,

a Nevada corporation

 

 

By:______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

klondex hollister mine inc.,
a Nevada corporation

 

 

By:______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

ADMINISTRATIVE AGENT: 

THE BANK OF NOVA SCOTIA,
as Administrative Agent


By:______________________________
     Name:
     Title:

 

 

 

By:______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

LENDERS:   

THE BANK OF NOVA SCOTIA,
as a Lender


By:______________________________
     Name:
     Title:

 

 

 

By:______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

ING CAPITAL LLC, as a Lender



By:______________________________

Name:

Title:



By:______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

Canadian Imperial Bank of Commerce,

as a Lender



By:______________________________

Name:

Title:

 

 

By:______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

 

JPMorgan Chase Bank, N. A.,
as a Lender

 

 

By:______________________________

Name:

Title:

 

 

 

- Second Amendment -

 